Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlich (US 2015/0204650 A1).
Erlich discloses an optical scanning device, comprising:
a light source emitting a light (para 26, scanning LIDAR inherently disclose a light source);
a scanning mirror (Fig. 1, 20) that includes a reflecting plane (26) reflecting a light entering from the light source and that is allowed to oscillate independently around each of a first axis extending in the reflecting plane (x-axis) and a second axis orthogonal to the first axis and extending in the reflecting plane (y-axis); and
a controller (Fig. 4, 108) controlling the scanning mirror in terms of a first frequency and a first amplitude of oscillation around the first axis as well as a second frequency and a second amplitude of oscillation around the second axis for scanning with the light reflected by the reflecting plane of the scanning mirror (paras 33-35),
the optical scanning device scanning, with the light emitted from the light source, the inside of a scanning range defined by a maximum scanning angle in a main scanning direction changing in accordance with the first amplitude and a maximum scanning angle in a sub-scanning direction orthogonal to the main scanning direction and changing in accordance with the second amplitude, wherein the controller controls the second frequency based on the maximum scanning angle in the sub-scanning direction (para 35), and 
wherein the scanning mirror is adjusted in terms of a phase of oscillation around the first axis and a phase of oscillation around the second axis such that a normal line of the reflecting plane of the scanning mirror (para 33, the driver circuits 106 control the scanning frequency, phase and amplitude of scanning mirror 20) passing through an intersection of the first axis and the second axis performs a precession movement around the intersection (at the center of mirror 26).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the optical scanning device further comprising an inertial force sensor detecting an inertial force applied into the optical scanning device and the controller controls the second frequency based on the maximum scanning angle in the sub-scanning direction and the inertial force detected by the inertial force sensor as set forth in the claimed combination.
Klement (US 2006/0279364 A1) discloses an optical scanning device (Fig. 3), comprising:
a light source emitting a light (104, para 47);
a scanning mirror (50, para 48) that includes a reflecting plane reflecting a light entering from the light source and that is allowed to oscillate independently around each of a first axis extending in the reflecting plane (para 3, a first angular position) and a second axis orthogonal to the first axis and extending in the reflecting plane (para 3, a second angular position); and
a controller (90, para 49) controlling the scanning mirror in terms of a first frequency and a first amplitude of oscillation around the first axis as well as a second frequency and a second amplitude of oscillation around the second axis for scanning with the light reflected by the reflecting plane of the scanning mirror (para 2),
the optical scanning device scanning, with the light emitted from the light source, the inside of a scanning range defined by a maximum scanning angle in a main scanning direction changing in accordance with the first amplitude and a maximum scanning angle in a sub-scanning direction orthogonal to the main scanning direction and changing in accordance with the second amplitude (para 16).
However, the prior art does not disclose the optical scanning device further comprises an inertial force sensor detecting an inertial force applied into the optical scanning device; and the controller controls the second frequency based on the maximum scanning angle in the sub-scanning direction and the inertial force detected by the inertial force sensor as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/28/2022
/EUNCHA P CHERRY/               Primary Examiner, Art Unit 2872